Case: 12-12464         Date Filed: 01/03/2013   Page: 1 of 2

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-12464
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 6:10-cr-00001-BAE-GRS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

ELIJAH NAHUM SIMMONS,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (January 3, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-12464     Date Filed: 01/03/2013    Page: 2 of 2

      Christopher E. Chapman, appointed counsel for Elijah Nahum Simmons in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Simmons’s

convictions and sentences are AFFIRMED.




                                          2